Title: From George Washington to David Stuart, 6 December 1786
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 6th Decr 1786

If Mr Newton of Norfolk should offer you money on my acct, I wd thank you for bringing it.
I have a tenant—one Edward Williams—who I want to punish, because I believe him to be a bad man. I pray you therefore to send me a General Court Writ for him. The case I shall relate—and leave the nature of the writ, & quantum of damages to be filled up by better judges than myself—to frighten—not really to hurt him, is my object.
The case is. He pulls down my fences which are good, and adjoining to him, to let his stock, into my Inclosures for the benefit of better pastures than his own. The consequence is, that besides the injury I sustain by having my pastures a common; my stock go out and get into his fields, which have not lawful fences, and are there maimed and killed—One Hog of near 200 weight his people were caught in the act of killing; several others of equal size are missing, & no doubt is entertained of their having shared this fate—My wish therefore is to lay the damages high to scare him. I pray you to pay Mr Hopkins ten or 15/ wch I owe him for some service rendered me in the payment of a fee for recording a Deed in the General Ct. What are you about below?—we hear nothing from you now! The Maryld session will be warm. Paper money the cause! The disturbances in Massachusetts have not subsided, on the contrary are growing more systematic—They are alarming, & the evils, if possible, should be averted. To suppose, if they are suffered to go on, they can be kept at the distance they now are, from us, is idle. Fire, where there is inflamable matter, very rarely stops; and nothing is more certain than that, it is better to prevent misfortunes, than to apply remedies when they have happened. I am sincerely & Affecty Yrs

Go: Washington

